This case involves only a question of law, since the facts are not *Page 583 
disputed. Mr. Kayser was employed to represent the employer in a territory in which New Ulm and Pipestone are located. All details of performing the work, including termini of routes to be traveled, hours of work, and methods to be pursued, were committed entirely to his judgment and discretion. He had no regular route with fixed termini from which to start or return, no regular working hours, nor was he controlled as to the details of doing his work. He was not required to start from or return to St. Peter although his home was there. He was free to choose when he would work. The facts are that the trip from St. Peter to Pipestone was a purely personal errand. But it is undisputed that the trip from Pipestone was to go to New Ulm to see Ochs, the customer. Whether the plans were made in St. Peter or Pipestone makes no difference, because Kayser had the right to select his own route and termini. This he did, by deciding to make the trip from Pipestone to New Ulm for the purpose of calling on Ochs. He was then "carrying out some purpose of his employment in his master's business" as the test of Reinhard v. Universal Film Exch. Inc. 197 Minn. 371, 376,267 N.W. 223, 226, requires, and the carrying out of that purpose created the necessity for the travel he was then undertaking, so that his employer is charged with the risks of that travel. Matter of Marks v. Gray, 251 N.Y. 90,167 N.E. 181.
It seems to me that the majority opinion falls into error in applying the rule of cases where the employe is required to travel over fixed routes between specified termini according to directions and within specified hours. For example, it assumes that Kayser's employment required him to travel from St. Peter to New Ulm. It did not — it only required him to travel to New Ulm, from a terminus and over a route determined by him. When he started from a terminus selected by him he entered upon his employment. Harby v. Marwell Bros. Inc. 203 App. Div. 525,196 N Y S. 729, affirmed 235 N.Y. 504, 139 N.E. 711. Next, it assumes that the trip from St. Peter to Pipestone and from Pipestone to New Ulm was for purely personal purposes. This assumption is founded on the idea that Kayser could start on his work only from St. Peter. The undisputed evidence is that he could start from the point which he *Page 584 
determined and which was Pipestone. Another assumption is that because his family rode with him from Pipestone to New Ulm, he was still on a purely personal errand. It was entirely optional with him when to commence the work of that day — when to start to keep the appointment with Ochs. Since he had decided that the trip from Pipestone to New Ulm was to see Ochs in the employer's business, the travel served a double purpose. Such travel was squarely within the test of Matter of Marks v. Gray,supra, that "If the work of the employee creates the necessity for travel, he is in the course of his employment, though he is serving at the same time some purpose of his own." The majority opinion deems controlling the thought that if Kayser had not taken his family to Pipestone he would not have had to travelfrom Pipestone. But because when he left Pipestone he was working for his employer as the employment contemplated, and because under his employment arrangement he could start from Pipestone if he chose, it makes no difference what brought him to Pipestone. It is error to assume that when traveling Sunday morning from New Ulm to Pipestone Kayser was going away from his work. He had not started to work then. The case would be clear if he had left his family at Pipestone and then gone to New Ulm on business. That he took his family with him confuses only the evidence, not the operative facts. If Kayser, instead of going to Pipestone by way of New Ulm, had gone by another route which was then equally available and which would not take him into New Ulm at all; or, if instead of starting from home he had traveled to Pipestone from a point out on his territory and after arriving at Pipestone then decided to travel from Pipestone to New Ulm in connection with the Ochs business, no one, it seems, would contend that the trip from Pipestone to New Ulm was not in the course of the employment. The supposed situations do not change the controlling facts. They simply clarify the situation and show what rule should be applied in this case. When Kayser decided at Pipestone to go on business to New Ulm, that service to his employer absolutely necessitated travel to New Ulm from Pipestone. In Jeffers v. Borgen Chevrolet Co. 199 Minn. 348, 272 N.W. 172, a salesman was killed while driving *Page 585 
toward Waseca, where he was to meet a friend for a personal engagement and where he was to return his employer's automobile and deliver an order. He had two purposes in being on the road, one personal, one business, but we held that the accident arose in the course of his employment because the trip to Waseca was not a "purely personal one" but necessitated also by his employment.
Cases in which the employe is controlled as to route, hours of employment, and other details of performing the work by the employer's instructions are not in point. In the particulars here important this employe made his own instructions. To hold that the entire trip from St. Peter to Pipestone, on to the finish of the personal errand, whatever that might have required, had to be completed or abandoned before Kayser could commence work is to place restrictions upon his discretion with respect to route, hours, and details of employment which his employer did not see fit to impose. It is idle to say the employment did not contemplate this risk. Kayser was hired to travel within his territory for the company, and he was doing just that when he met his death.
The commission did not apply the correct rule of law to the facts, and its decision should be reversed.
                            AFTER REARGUMENT.
On December 30, 1938, the following opinion was filed: